Citation Nr: 9923850	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  98-14 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to September 
1976 and from September 1978 to May 1980.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Atlanta, Georgia, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for cyclothymic personality, claimed as 
personality disorder.  The veteran filed a timely notice of 
disagreement and perfected a substantive appeal.


REMAND

The veteran contends, in essence, that he has currently 
manifested a psychiatric disorder, which had its onset during 
service.  He indicated that the only preservice problems 
occurred in the sixth grade when he was a wise guy.

Review of the veteran's service medical records reveals that 
he was hospitalized in November 1979, underwent a medical 
board evaluation on December 18, 1979, and was evaluated in 
May 1980 for his psychiatric problems.  These records are not 
on file.

A Medical Board Report dated in May 1980 reveals that the 
veteran had a diagnosis of chronic severe unchanged 
cyclothymic personality (Hypomanic type).  The findings 
indicated that the disorder existed prior to service.  The 
Medical Board opined that the veteran was medically fit for 
duty, but that he suffered from an inherent, pre-existing 
personality disorder of such nature and severity that it 
renders him unsuitable for further military service.  

The veteran underwent a VA examination in February 1998.  The 
diagnosis was bipolar depression.  A diagnosis a personality 
disorder was not made.  The examiner indicated that the 
veteran was receiving treatment at a VA facility.  These 
records are not on file.  

In view of these facts, the case is REMANDED to the RO for 
the following development:

1.  The RO should furnish the appropriate 
release of information forms in order to 
obtain copies of any additional VA and 
private medical records concerning 
treatment for his psychiatric disorder 
both prior to and following active duty.  
The RO should then obtain all records, 
which are not on file.  The RO should 
inform the veteran that he has the 
opportunity to submit any additional 
evidence and arguments in support of his 
claim.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

2.  The RO should request the National 
Personnel Records Center (NPRC) to 
conduct a search for any additional 
service medical records, to include the 
report regarding the veteran's 
hospitalization at "NRMC", Philadelphia 
from November 26, 1979 to December 7, 
1979, a May 14, 1980 evaluation, and the 
report of a medical board evaluation on 
December 18, 1979.  The NPRC should also 
be requested to verify the veteran's 
first period of active duty.

3.  The RO should request the VA Medical 
Center in Bronx, New York to furnish 
copies of the veteran's treatment 
records.

4.  Following the receipt of any 
additional medical records, a VA 
examination by a psychiatrist should be 
conducted in order to determine the 
nature, severity, and etiology of the 
veteran's psychiatric illness.  The 
claims folder and a copy of this Remand 
are to be made available to the examiner 
for review prior to the examination.  It 
is requested that the examiner note that 
the claims file has been reviewed.  
Following a review of the claims folder 
it is requested that the examiner render 
an opinion at to whether it is as likely 
as not that any acquired psychiatric 
disorder diagnosed is related to military 
service or if existing prior to service 
was aggravated by active duty.  A 
complete rational for any opinion 
expressed should be included in the 
examination report.

4.  Thereafter, the RO should review the 
claim.  If upon completion of the above 
action the claim remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and provided the opportunity to 
respond thereto.

If appropriate, the case should then be returned to the Board 
for further appellate consideration.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

